Citation Nr: 9923976	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether service connection for the cause of the veteran's 
death was properly severed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  He died in October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision promulgated in April 
1997.  By this action, the RO severed an earlier grant of 
service connection for the cause of the veteran's death.  A 
notice of disagreement was received in June 1997.  A 
statement of the case was issued in July 1997.  A substantive 
appeal was received from the appellant in July 1997.  A 
hearing was held at the RO in January 1998.



FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
veteran's death was granted by a January 30, 1997, rating 
decision.

2.  Without proper notice to the appellant, the RO severed 
the January 1997 grant by an action taken in April 1997.



CONCLUSION OF LAW

The April 1997 severance of service connection for the cause 
of the veteran's death was improper.  38 C.F.R. §§ 3.103, 
3.104, 3.105 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that a grant of service connection for 
the cause of the veteran's death is warranted and that her 
entitlement to dependency and indemnity compensation benefits 
was improperly terminated.  The rating decision with which 
the appellant disagreed was one wherein the RO severed a 
previously awarded grant of service connection.  Therefore, 
the Board finds it appropriate to initially analyze the 
propriety of the severance.

The provisions of 38 C.F.R. § 3.104 (1998) indicate that any 
decision by the RO is final and binding on all field offices 
of VA as to the conclusions based on evidence on file at the 
time VA issues written notification of the action.  In this 
case, the RO informed the appellant by a February 3, 1997, 
letter that service connection for the cause of the veteran's 
death had been granted.  Consequently, the January 1997 
decision was final, alterable by a showing of clear and 
unmistakable error. 38 C.F.R. §§ 3.105(d) (1998).

The RO found, in the currently appealed April 1997 decision, 
that since service connection for cancer of the esophagus was 
severed the previous day (i.e. by a rating decision rendered 
the day before the currently appealed decision), and since 
the cause of the veteran's death was squamous cell carcinoma 
of the esophagus, the appellant's dependency and indemnity 
compensation benefits must be terminated.  

When severance of service connection is considered warranted, 
a rating proposing severance must be prepared.  38 C.F.R. 
§ 3.105(d) (1998).  This proposal must set forth all material 
facts and reasons for the severance, and must be sent to the 
claimant with a notice that she has 60 days to present 
additional evidence to show that service connection should be 
maintained.  A final rating action is not to be taken until 
after this opportunity has been afforded the claimant.  
Additionally, it should be noted that, while the award in 
question is dependency and indemnity compensation, the 
process required by § 3.105(d) is consistent with the 
requirements of 38 C.F.R. § 3.103(b)(2) (1998) which 
specifically mentions dependency and indemnity compensation 
as a benefit that may not be terminated without notice.  
There are certain exceptions to this rule, but the Board 
finds that none applies in this case. 38 C.F.R. § 3.103(b)(3) 
(1998).

A review of the record reveals that the RO proposed to sever 
service connection for cancer of the esophagus by a January 
1997 action, and indicated that if service connection for 
this disability was ultimately severed, the appellant's 
entitlement to dependency and indemnity compensation benefits 
would be terminated.  Service connection for cancer of the 
esophagus was, as noted above, terminated in April 1997, and 
the appellant's entitlement to dependency and indemnity 
compensation benefits were subsequently terminated.  However, 
contrary to their April 28, 1997, letter, the RO did not 
properly propose (i.e. consistent with the dictates of 
38 C.F.R. § 3.105(d)) to sever service connection for the 
cause of the veteran's death.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has indicated that failure to apply certain 
regulatory schemes designed to afford a beneficiary 
procedural safeguards prior to reduction or discontinuance of 
a standing award is grounds for finding such an action void.  
See Brown v. Brown, 5 Vet. App. 413, 422 (1993).  The Board 
finds that failure to adhere to regulatory pre-termination 
notice requirements in the instant case is an omission of the 
same magnitude.  Therefore, the April 1997 severance is void.  
The grant of service connection for the cause of the 
veteran's death should be restored as though it had never 
been severed.



ORDER

Restoration of service connection for the cause of the 
veteran's death is granted.




		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

